Citation Nr: 1409047	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 1971 rating decision that denied service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty June 1968 to February 1970.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Fall, South Dakota. 

In September 2011, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.  


FINDING OF FACT

The unappealed August 1971 rating decision, which denied service connection for a nervous disorder, considered the correct evidence and law as it then existed, did not involve an error that would undebatably lead to a different result if such error were corrected, and was supported by the evidence then of record.  


CONCLUSION OF LAW

The August 1971 rating decision, which denied service connection for a nervous disorder, did not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

In regards to the Veteran's claims of CUE, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA"s duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so.  He has declined the opportunity to present testimony at a personal hearing.  

The Merits of the CUE Claim

The Veteran asserts that there was CUE in an August 1971 rating decision for failing to grant service connection for a nervous disorder.  

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  

[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In an August 1971 rating decision, the RO denied service connection for a nervous disorder.  The Veteran received notification of the denial in August 1971 and did not perfect an appeal with respect to the decision or submit new and material evidence within the one-year period that followed notice of that decision.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.156 (2013).  Under the applicable criteria, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

According to the August 1971 rating decision, the RO denied service connection for a nervous disorder on the basis that the record contained no objective evidence of a current psychiatric disability.  At the time of the rating decision, the pertinent evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records dated June 1971, and notice of the Veteran' failure to cooperate an August 1971 VA examination.  

Service treatment records show complaints and treatment for a psychiatric disorder.  In July 1968, the Veteran visited sick call with complaints of loud noises.  He was described as being angry, anxious, and isolated.  He was described as not being psychotic or having hallucinations.  His unit was contacted and administrative separation was strongly recommended; however, he was returned to duty thereafter.  In December 1968, the Veteran returned to sick call with complaints of anxiety.  He was given valium and placed on bed rest.  In February 1969, the Veteran was hospitalized after being found unconscious outside of his barracks.  Upon admission, he was noted as being agitated and having a strong smell of alcohol on his breath.  He was admitted with a primary diagnosis of psychiatric disorder - agitated.  He was discharged two days later with a diagnosis of depressive reaction.  The Veteran was hospitalized again in May 1969 for intoxication, during which time, it was noted that he was suffering from depression.  Upon discharge from service, psychiatric testing was normal, as reflected on the November 1969 report of medical examination at separation.  The examining physician noted that the Veteran had acute depression and occasional nervousness since 1964, due to stress, requiring psychiatric care occasionally.  He further added that the Veteran was hospitalized on numerous occasions while in service for depressive reaction and evaluated in February 1969 by a psychiatrist at which time, no psychotic disease was found.  

Post service treatment records show that the Veteran was admitted to the VA orthopedic clinic in June 1971 for chronic back pain.  There was no reference of nor complaints, treatment, or diagnosis of a psychiatric disorder.  In June 1971, the RO requested a VA examination to determine the etiology of the Veteran's nervous disorder.  As reflected on the VA Form 21-2507, Request for Physical Examination, he was scheduled for an August 1971 VA examination.  It was noted on the form that the examination was cancelled due to the Veteran's failure to cooperate.  

In this case, the Veteran contends that there is clear and unmistakable error in the August 1971 rating decision originally denying his claim.  Specifically, in a November 2011 statement, the Veteran's representative explains that the August 1971 denial is primarily based on the fact that the Veteran failed to report for a VA compensation examination that was reportedly scheduled in August 1971.  He further added that there is no evidence that the Veteran received notification of the scheduled examination, both the Veteran and his wife testified at the September 2011 DRO hearing to not having received notice of the scheduled examination, and more importantly, it was not cited in the original rating decision as a reason for the denial.  See the November 2011 statement.  The Veteran's representative concluded that all the information necessary for a grant of the nervous disorder was either available or easily determined at the time of the original rating decision.  

Thus, the crux of the Veteran's CUE claim is that the RO allegedly failed to assist the Veteran in making sure he received proper notice of the scheduled VA examination, which would have shown a current psychiatric disability.  

The Court, however, has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  The Veteran's contentions essentially amount to an argument on how the RO weighed the evidence, rather than clear evidence that the RO did not properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the service member's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.  

As noted above, the RO did not explicitly acknowledge the fact that a VA examination had been scheduled in August 1971 for the Veteran's nervous disorder in the August 1971 rating decision.  The question is whether the failure to explicitly acknowledge this in the rating decision was outcome determinative.  In other words, had the RO noted the Veteran's failure to cooperate at the scheduled VA examination or failure to report at the VA examination, would it have concluded that the Veteran had a current psychiatric disability, to include psychosis, attributable to his military service?  The answer would be no, and the RO would continue to deny the Veteran's claim for service connection for a nervous disorder because there would be no evidence of a current psychiatric disability.  The RO acknowledged the in-service treatment for psychiatric problems with diagnoses of anxiety and depression; however, the only post service treatment records obtained did not reflect any current psychiatric treatment or disability, which the RO referenced on the second page of the rating decision.  Thus, the failure to explicitly mention the scheduled VA examination and the Veteran's failure to attend or cooperate was not undebatably erroneous.  

The RO weighed the in-service complaints and the available post service treatment reports, and concluded that the available evidence failed to show evidence of a current psychiatric disability.  One could quibble with the way in which the RO weighed this evidence, but a dispute as to how evidence was weighed could not constitute CUE.  Russell, 3 Vet. App. at 313-14

Considering the evidence available at the time of the RO's August 1971 rating decision, along with the legal authority then in effect, the Board finds that such RO decision was reasonably supported by the evidence then of record and prevailing legal authority, and the decision was not undebatably erroneous.  Under such circumstances, the August 1971 decision, which denied service connection for a nervous disorder, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).  


ORDER

The appeal as to whether there was CUE in the August 1971 rating decision denying service connection for a nervous disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


